Order entered May 4, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00437-CV

                               IN RE JIMMY JOHNSON, Relator

                  Original Proceeding from the 68th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. TX-10-31998-C

                                            ORDER
                            Before Justices Francis, Myers and Schenck

       Before the Court is relator’s “Amended Motion for Findings of Fact and Conclusions of

Law.” Because the rules of appellate procedure do not provide for the entry of findings of fact

and conclusions of law, we DENY the motion. To the degree relator seeks any other relief, we

DENY the motion for failure to identify with particularity the nature of the relief relator seeks

and the basis for seeking relief.


                                                      /s/   MOLLY FRANCIS
                                                            JUSTICE